  Case 3:19-cv-00916-DJH Document 7 Filed 10/05/20 Page 1 of 5 PageID #: 24




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 MICHELLE MULLIKIN,                                                                      Plaintiff,

 v.                                                          Civil Action No. 3:19-cv-P916-DJH

 CALIFORNIA SQUARE 1 APARTMENTS
 CORPORATION et al.,                                                                  Defendants.

                                           * * * * *

                                 MEMORANDUM OPINION

       This matter is before the Court on initial review of Plaintiff Michelle Mullikin’s pro se

complaint pursuant to 28 U.S.C. § 1915(e)(2). For the reasons that follow, this action will be

dismissed.

                                                I.

       Plaintiff brings her action pursuant to 42 U.S.C. § 1983 against California Square 1

Apartments Corporation and Ms. Lee Lee, who Plaintiff identifies as “Property Management” of

the Apartments. Plaintiff indicates that she was a resident at California Square 1 Apartments

“for a couple of years” with her boyfriend and that during that time, “we were very respectful

and dependable residents.” She then alleges:

       This other resident pulled a gun on my boyfriend and threaten his life for no reason.
       The same day me and my boyfriend Lawrence Wright was walking out the front
       door here comes him and this other intoixcated resident him and her was harassing
       me and my boyfriend. And then he acted like he was ready to pull a gun out on me
       and my boyfriend mins. Later after he just pulled a gun on my boyfriend. I was
       really fear for my life this resident is crazy we didn’t do anything to him. Later
       after me and my boyfriend came back from the store. The lady that associate with
       resident that pulled a gun on my boyfriend. I over heard her say that my boyfriend
       was going to get killed one day.

Plaintiff asserts that she informed Defendant Ms. Lee Lee, who did not believe her and “start to

get very disrespectful with me and my boyfriend, so we called the police again.” Plaintiff states
   Case 3:19-cv-00916-DJH Document 7 Filed 10/05/20 Page 2 of 5 PageID #: 25




that she and her boyfriend “were forced to move from California Square 1 apartments cause we

feared for our life. And Ms. Lee Lee is unprofessional and always being disrespectful toward

us.” She claims that Defendant California Square 1 Apartments Corporation violated her

constitutional rights. As relief, Plaintiff seeks damages.

                                                   II.

        Because Plaintiff is proceeding in forma pauperis, the Court must review the complaint

under 28 U.S.C. § 1915(e). McGore v. Wrigglesworth, 114 F.3d 601, 608-09 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). On review, a district court

must dismiss a case at any time if it determines that the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)).

        Although courts are to hold pro se pleadings “to less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519 (1972), this duty to be less


                                                    2
   Case 3:19-cv-00916-DJH Document 7 Filed 10/05/20 Page 3 of 5 PageID #: 26




stringent “does not require us to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16,

19 (1st Cir. 1979), or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518

F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require courts “to explore

exhaustively all potential claims of a pro se plaintiff, [and] would also transform the district

court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985

                                                  III.

        “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635, 640 (1980). “[A] plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).

        Section 1983 typically cannot be used to bring an action against private parties, like

Defendants. See Wilder v. Hall, 501 F. Supp. 2d 887, 893 (E.D. Ky. 2007) (“Generally, a section

1983 action will not lie against a private individual.”). Only if the alleged infringement of

federal rights is fairly attributable to the state may private parties be held to be state actors.

Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982).




                                                   3
   Case 3:19-cv-00916-DJH Document 7 Filed 10/05/20 Page 4 of 5 PageID #: 27




        “The Supreme Court in Lugar identified a two-part approach to the question of ‘fair

attribution,’ effectively requiring that the action be taken (a) under color of state law, and (b) by

a state actor.” Lansing v. City of Memphis, 202 F.3d 821, 828 (6th Cir. 2000) (quoting Lugar v.

Edmonson Oil Co., Inc., 457 U.S. 922, 937 (1982)). The Sixth Circuit has applied the following

three tests to help determine when the Lugar conditions are met: “(1) the public function test;

(2) the state compulsion test; and (3) the symbiotic relationship or nexus test.” Lansing, 202

F.3d at 828.

        The public function test “requires that the private entity exercise powers which are

traditionally exclusively reserved to the state, such as holding elections, or eminent domain.”

Wolotsky v. Huhn, 960 F.2d 1331, 1335 (6th Cir. 1992) (internal citations omitted). The state

compulsion test “requires that a state exercise such coercive power or provide such significant

encouragement, either overt or covert, that in law the choice of the private actor is deemed to be

that of the state.” Id. Finally, under the symbiotic relationship test, “the action of a private party

constitutes state action when there is a sufficiently close nexus between the state and the

challenged action of the regulated entity so that the action of the latter may be fairly treated as

that of the state itself.” Id.

        Here, Plaintiff alleges no facts showing that Defendants were exercising powers

traditionally reserved to the state; that the state significantly encouraged or coerced Defendants

to take the allegedly unconstitutional action; or that there is a sufficiently close nexus between

the state and Defendants to deem Defendants state actors. See, e.g., Jenkins v. Turner, No. 2:14-

14348, 2014 WL 6669229, at *1 (E.D. Mich. Nov. 24, 2014) (“Private landlords are not

considered state actors and thus cannot be liable for damages under § 1983.”) (citing Hill v.


                                                  4
      Case 3:19-cv-00916-DJH Document 7 Filed 10/05/20 Page 5 of 5 PageID #: 28




Langer, 86 F. App’x 163, 164-67 (6th Cir. 2004)); Benford v. Smith, No. 1:04-CV-337, 2005 WL

1325003, at *3 (E.D. Tenn. June 3, 2005) (finding that private landlords, even ones participating

in the Department of Housing and Urban Development’s (HUD) Section-8 housing program, are

not considered state actors and thus cannot be liable under § 1983). Plaintiff, therefore, fails to

satisfy the requirement that the allegedly unconstitutional acts were committed by a person

acting under color of state law and fails to state a § 1983 claim against Defendants.

         For these reasons, the Court will dismiss this action by separate Order.

Date: October 5, 2020



                                                         David J. Hale, Judge
cc:     Plaintiff, pro se                             United States District Court
        Defendants
4415.005




                                                  5
